FILED
                             NOT FOR PUBLICATION                              MAR 25 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ISTVAN KELE,                                     No. 04-73836

               Petitioner,                        Agency No. A014-924-133

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 16, 2010 **

Before:       SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Istvan Kele, a native and citizen of Hungary, petitions pro se for review of

the Immigration and Customs Enforcement’s decision to reinstate his prior

removal order. We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
        After Kele filed the instant petition for review, an immigration judge

entered a removal order against him pursuant to a new Notice to Appear. Kele

waived appeal of that order and was removed to Hungary. Kele’s superseding

removal order renders this petition for review moot.

       We deny Kele’s request in his February 23, 2005, letter to order the

government to submit documents pertaining to his underlying deportation

proceedings because this petition for review is not timely as to those proceedings.

See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

       We deny Kele’s January 1, 2010, motion for an expedited decision as moot.

       PETITION FOR REVIEW DISMISSED.




AP/Research                                2                                     04-73836